DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 05/01/2020. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducharme US 2007/0174621.
As per independent claim 1, Ducharme teaches An Information Handling System (IHS) (FIG. 1 is an exemplary multimedia system 100, para 0021 and FIG. 1), comprising:
a processor (System 100 depicted in FIG. 1 may include a multimedia processor implemented as a single integrated circuit, such as a system-on-a-chip (SOC), para 0021 and FIG. 1);
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (Some or all of the functionality of the system 100 may be implemented as software instructions executed by a processor, para 0021 and FIG. 1), cause the IHS to:
initialize a one-time programmable (OTP) security storage device (Referring to FIG. 3, storage state 302 illustrates the value initially stored in the secure OTP storage location 126, para 0042 and FIG. 3);
transmit a command to the OTP security storage device, wherein the OTP security device is configured to be set in security or non-security mode in response to the command (In the event that a user would like to re-invoke security privileges, a security module 112 or, alternately a user of the system 100 can transmit a request for a new security certificate that is compatible with a modified security value to a certificate authority or other entity via, e.g., an email, a short messaging service (SMS) message, an FTP transfer, etc. Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2), and wherein the OTP security storage device is configured to deny or ignore any subsequent command to set the OTP security storage device in a security mode or a non-security mode (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses, para 0033 and FIG. 2. Therefore, if the number of re-invocations is set to one (1), then any subsequent re-invocation request would be ignored or denied).
As per dependent claim 2, Ducharme discloses the system of claim 1. Ducharme teaches wherein to deny or ignore any subsequent command, the OTP security storage device is configured with a secure memory area reserved to store information about whether the OTP security storage device is in the security mode or the non-security mode (Referring to FIG. 3, the OTP storage location 126 has eight bit positions (bits [7:0]), where bits [7:6] are used as control bits to disable an encryption processing feature and a decoding feature, respectively, when changed to a value of ‘1’. Bits [5:4] are used to as revocation bits that are transitioned in response to revocation stimuli, para 0042 and FIG. 3).
As per dependent claim 3, Ducharme discloses the system of claim 2. Ducharme teaches wherein the secure memory area is not directly accessible by the processor (As can be seen in FIG. 1, read and write access to the storage component 130 (which includes OTP storage location 126) is provided by read/write control module 122, para 0026 and FIGS. 1 and 3).
As per dependent claim 4, Ducharme discloses the system of claim 1. Ducharme teaches wherein to deny or ignore any subsequent command, the OTP security storage device is configured with one-time fusible link (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses, para 0033 and FIG. 2. Therefore, if the number of re-invocations is set to one (1), then any subsequent re-invocation request would be ignored or denied).
As per dependent claim 6, Ducharme discloses the system of claim 1. Ducharme teaches wherein the OTP security storage device is configured to exclude at least one security instruction from a list of processable instructions in response to the command setting the OTP security storage device in the non-security mode (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses associated with the processing features, by permanently overwriting some or all of the security values, or by permanently setting one or more control bits that are used to control access to the processing features, para 0033 and FIG. 2).
As per dependent claim 7, Ducharme discloses the system of claim 1. Ducharme teaches wherein the command comprises an instruction to change a secure identification (SID) personal identification number (PIN) of the OTP security storage device (If there are re-invocation chances remaining, the system revokes the processing features associated with a security certificate by modifying the corresponding security value so that the modified security value is incompatible with the security certificate (e.g., cannot authenticate the security certificate), para 0038 and FIG. 2. As a result of the incompatibility between the modified security value and the security certificate, the system, or alternately the user, will need to obtain a new security certificate in order to re-enable the disabled processing features. Accordingly, at block 210 a request for a new security certificate that is compatible with the modified security value is sent to a certificate authority. The request may include, for example, a reason for the request, an explanation of why the request should be granted, and the like. Further, the request may include the modified security value so that the certificate authority can bind the new security certificate to the modified security value, para 0039 and FIG. 2), and wherein the OTP security storage device is configured to be set in the security mode in response to the command (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2).
As per dependent claim 8, Ducharme discloses the system of claim 1. Ducharme teaches wherein the program instructions, upon execution, further cause the IHS to: transmit a discovery command to the OTP security storage device (In response to a revocation event, an interrupt is generated and OTP state is transmitted to the processing unit 440, para 0050);
in response to the transmission, receive: (a) an indication of whether the OTP security storage device supports the security and non-security modes (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1), (b) a current programming state of the OTP security storage device (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1), and (c) a current security state of the OTP security storage device (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1).
As per dependent claim 9, Ducharme discloses the system of claim 8. Ducharme teaches wherein the program instructions, upon execution, further cause the IHS to, in response to the transmission, receive: (d) an indication of how the OTP security storage device was programmed (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1).
As per claims 10-13 and 15-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 1, 2, 3, 6, and 7.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claims 8 and 9.
As per claims 18-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 1, and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Bhansali et al. US 2012/0254602 (“Bhansali”).
As per dependent claim 5, Ducharme discloses the system of claim 1. Ducharme may not explicitly disclose, but in an analogous art in the same field of endeavor, Bhansali teaches wherein the command comprises an instruction to set the OTP security storage device as a Trusted Computing Group Secure Encrypting Drive (TCG-SED) (A trusted computing group self-encrypting drive (TCG-SED will encrypt and decrypt a hard drive of a person computer using a processor or microcontroller on the SED, paras 0066 and 0080) or as an Instant Secure Erase (ISE) drive (As depicted in FIG. 2, a pre-boot erase functionality 238 implements the SED management software 222 cryptographic erase in a pre-boot region 220. Using the SED management console 300, an Administrator may send an erase command to the pre-boot region 220 of the SED. The erase command wipes out the encryption keys/passwords from the pre-boot region 220 of the SED. Without the passwords, the nominal space 210 of the SED cannot be decrypted, para 0102).
Given the teaching of Bhansali, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ducharme with “wherein the command comprises an instruction to set the OTP security storage device as a Trusted Computing Group Secure Encrypting Drive (TCG-SED) or as an Instant Secure Erase (ISE) drive”. The motivation would be that the present disclosure provides for additional functionality to improve and enhance user experience of SED technology, para 0086 of Bhansali.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claim 5. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        /DANIEL D TSUI/Primary Examiner, Art Unit 2132